DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment
            The amendment filed 04/08/2021 has been entered.  Claims 14-26 remain pending in the application.  Claims 21 and 24 remain withdrawn from consideration.  
The previous objections to the specification and drawings are withdrawn in light of Applicant's amendment to the specification and drawings.
The previous 35 USC 112(a) rejections of Claims 18-19 and 22 are withdrawn in light of Applicant’s amendment to Claims 18-19 and 22.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 

Such claim limitation(s) is/are: “control unit” in Claims 14-20, 22-23 and 25.  Claim 26 is not interpreted under 112(f) because is recites sufficient structure (i.e. a variable frequency drive, see clean disclosure, Page 5, lines 21-22, as filed).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 14-16 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al. US Pub. 2010/0034665, embodiment of Figure 5 (hereafter Zhong’5) , in further view of Zhong et al. (the same) embodiment of Figure 4 (hereafter Zhong’4).  

With respect to Claim 14, Zhong’5, disclose a method for stopping a submersible pump when the pump is snoring, wherein the pump is operatively connected to a control unit, the method comprising the steps of: regulating (see Figure 5), by way of the control unit 11/2 (interpreted under 112(f) as a variable frequency drive, see clean disclosure Page 5, lines 21-22, as filed), an operational speed (“desired speed level”, Block 62 in Figure 5) of the pump 1, in order to direct an average power (“power”, see Block 60), of the pump towards a predetermined set level (“rated power”, Paragraph 0063, lines 12-13), determining (Block 64 in Figure 5) whether an instantaneous power (“power of the motor”, see Block 64, Paragraph 0063, line 10) of the pump is outside of a predetermined range (“predetermined power level”, see Block 64) by monitoring at least one of the following parameters: power [P], current [I] and power factor [cosɷ] (power or current, Paragraph 0063, lines 7-10), determining whether the operational speed (“desired speed level”, see Block 62 in Figure 5) of the pump is increasing (see Block 68 in Figure 5, see Paragraph 0050, lines 4-5).  Although, Zhong’5, disclose most of the limitation of the claim, the embodiment of Figure 5, does not disclose stopping the pump 



With respect to Claim 16, as it depends from Claim 14, Zhong’5 disclose the step of determining whether the operational speed of the pump is increasing (see Block 68 in Figure 5, see Paragraph 0050, lines 4-5) is performed by monitoring for changes in the operational speed of the pump (“speed of the motor”, Paragraph 0050, lines 1-6).

With respect to Claim 26, as it depends from Claim 14, Zhong’5 disclose wherein the control unit 11/2 is constituted by a variable frequency drive [VFD] (2, “variable frequency drive”, Paragraph 0046, lines 1-3).


Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong’5, in view of Zhong’4 (mentioned previously), in further view of Stiles, Jr. et al. US Pub. 2007/0154319, as an evidentiary reference.

In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).
With respect to Claim 23, it is noted that the lower limit of the instantaneous power is bounded by zero.  Claim 23, defines the lower limit between zero and a factor of 0.98, accordingly it is not considered an open ended range.


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Zhong’5, in view of Zhong’4 (mentioned previously), in further view of Hampton US Pub. 2010/0166570.

With respect to Claim 25, as it depends from Claim 14, although the combination of prior art teach most of the limitations of the claim, including Zhong’5 disclosure of maintaining an operating speed (see Figure 5) and Zhong’4 teachings of stopping the pump when snoring (see Figure 4), the combination of prior art is silent on the pump is kept inactive until the control unit obtains a start-signal from a level sensor.  Hampton disclosing a submersible pump, specifically teach a pump 12 is kept inactive until the control unit 24 obtains a start-signal (Paragraph 0026, lines 1-7) from a level sensor 30. Hampton teaches the level sensor advantageously provided feed back to the controller (Paragraph 0026, lines 4-5).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the level sensor taught by Hampton, in the pump disclosed by Zhong’5, to have advantageously provided feed back to the controller for proper control of the pump.


Allowable Subject Matter
Claim 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
See previous Office action for reasons for indication of allowable subject matter.




Response to Arguments
Applicant's arguments filed 04/08/2021 have been fully considered but they are not persuasive.

In response to Applicant’s arguments (see Remark, Page 10, second full paragraph to Page 11, line 3), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this instance the combination is between Zhong’5 and Zhong’4.  Zhong’5 discloses the step of “regulating, by way of the control unit…an average power of the pump towards a predetermined set level” (Claim 14) combined with Zhong’4 who teaches the step of “stopping the pump due to snoring”.  The fact that Zhong’4, deviates from supplying constant power in light of insufficient liquid levels, does not discredit Zhong’5 discourse of suppling constant power.  This is similar to Claim 14, which requires the stopping of the pump (zero power) and directing the average power of the pump towards a predetermined set level.  After the combination, Zhong’5 will be “regulating, by way of the control unit…an average power of the pump towards a predetermined set level” as long as there is sufficient liquid levels to pump and stopped when there is insufficient liquid levels.
Further it is noted, the Zhong’5 Block 62 is identical to Zhong’4 Block 48.  This simple combination is only adding the control routine of Zhong’4 into the control routine of Zhong’5; which is well within an entry level of skill in the art, in light of Zhong’s should be able to operate in an efficient way in large range of head/pressure” (operate in an efficient way is Zhong’5, see Zhong et al. Paragraph 0005, lines 1-4).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (see Remarks, Page 9, lines 12-15), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In this instance, the motivation comes from the reference itself, namely an increased in energy savings by stopping the pump when snoring (Paragraph 0052, lines 7-9).

With respect to Applicant’s arguments, (see Remarks, Page 10, second full paragraph), namely Zhong’5 teaches away from “any steps involving deliberate modulation of the pump power”, it is noted that the features upon which applicant relies (i.e., deliberate modulation) are not recited in the previously rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


In response to Applicant’s argument, (see Remarks, Page 11, line 4, to last line), namely Zhong’4 “does not teach anything about the speed”, specifically the steps of Figures 4-5 occur distinctly,  Zhong’4 specifically teaches “to avoid the snoring operation it is checked substantially continuously the pump 1 does not pump air during operation” (Paragraph 0059, lines 1-3).  There is no teachings that only after the pump reaches the desire speed (Block 48) is the pump checked (Block 50).  Rather, Zhong’4 reasonably suggests to one of ordinary skill in the art that the command to increase speed is issued at Block 48 and instantons power is check at block 50 substantially continuously (prior to the time required for the pump to reach the desired speed), the fact the pump speed is above or below the desired speed is unrelated to the liquid level.
Remember, the use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain."  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Struthers US 6,481,973 teaches during normal operation, when starting a pump, it starts at a preset speed, and the pump speed may be increased in steps until a desired rate of pumping is achieved or until the maximum speed of the pump is reached (see Abstract, last 4 lines).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/
Art Unit 3746
06/29/2021

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746